DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA . 


Response to Amendment
2.	The amendment filed on 03/22/2022 has been entered and considered by examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-2, 5-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Chang (U.S. Patent No. US 10,747,314 B1), and further in view of Yoon (U.S. Pub. No. US 2016/0150218 A1).

As to claim 1, AAPA (Fig. 1) teaches a head up display arrangement for a motor vehicle (an eye tracking system (ETS) head up display arrangement; Fig. 1), the head up display arrangement comprising: 
a picture generation unit (a picture generation unit 104) configured to emit a light field including an image (the visible axial light ray from the picture generation unit (PGU); [0007], line 9) (Fig. 1); 
a plurality of infrared illuminators (multiple IR illuminators around the camera; [0007[, lines 6-7) each configured to emit infrared energy in a respective emission direction (the emission from different IR illuminators on the same IR part 102, especially the axial ray; [0007], lines 7-8) (Fig. 1); 
a cold mirror (a cold mirror 106) positioned and configured to reflect the light field after the light field has been emitted by the picture generation unit (the picture generation unit 104), and to permit the infrared energy from each of the infrared illuminators (the different IR illuminators on the same IR part 102) to pass through the cold mirror (the cold mirror 106) (Fig. 1); and 
a second mirror (a mirror 108) positioned and configured to reflect both the light field and the infrared energy after the light field has been reflected by the cold mirror (the cold mirror 106) and after the infrared energy has passed through the cold mirror (the cold mirror 106), and before both the light field and the infrared energy have been reflected by a windshield (a windshield 112) of the motor vehicle (Fig. 1) such that a human driver (a driver) sees the image in the light field as a virtual image (a virtual image 116) that appears to be outside of the windshield (the windshield 112) when eyes of the driver are in an imaginary eye box (an eye box; [0007], line 12) (the driver can see a virtual image 116 ahead of the vehicle; [0007], lines 12-13) (Fig. 1).
	AAPA does not teach the emission directions being non-parallel to each other; such that a face of the human driver reflects the infrared energy after the infrared energy has been reflected by the windshield. 
Chang (Figs. 1-7) teaches 
the emission directions being non-parallel to each other (the infrared light source 118 can emit a plurality of infrared light beams 123 that reflect off the windshield 104 toward the eyebox 114; col. 3, lines 64-66) (Figs. 1 and 3); 
such that a face of the human driver reflects the infrared energy (the infrared light beams 123 can reflect off  a surface 124 (e.g., a face) of the user 106 and the feature of interest 116 of the user 106; col 4, lines 5-7; a reflection 126 of infrared light beams off the user 106 can be projected back to the windshield 104 and be further reflected to the image capturing system 108; col 4, lines 7-10) after the infrared energy has been reflected by the windshield (the infrared light source 118 can emit a plurality of infrared light beams 123 that reflect off the windshield 104 toward the eyebox 114; col. 3, lines 64-66) (Figs. 1 and 3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an infrared light source as taught by Chang into an eye tracking system (ETS) head up display arrangement of AAPA because the infrared light source can incorporate an optical component to assist in infrared beam forming to align with the size of the eyebox.
AAPA and Chang do not expressly teach wherein the infrared energy from the infrared illuminators converges while approaching the face of the human driver. 
Yoon (Figs. 1-2) teaches 
wherein the infrared energy from the infrared illuminators converges while approaching the face of the human driver (the infrared rays can be reflected by the reflectivity of the dichroic mirror 200 and combined along the optical path of the HUD system 100; [0036], lines 1-3; infrared rays that reach the windshield glass 10 along the optical path may be reflected according to infrared reflective characteristics of the HUD film 11 mounted on the windshield glass 10 and function as an infrared illumination; [0038], lines 1-4; infrared rays reach driver’s face and eyes; [0039], lines 1-4; Fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a combined structure of a HUD system and a driver monitoring system as taught by Yoon into an eye tracking system (ETS) head up display arrangement of AAPA as modified by Chang because the combined structure prevents driver’s front view from being blocked by a driver monitoring system.

As to claim 2, Chang teaches 
wherein the emission directions of the infrared illuminators diverge from one another (the infrared light source 118 can emit a plurality of infrared light beams 123 that reflect off the windshield 104 toward the eyebox 114; col. 3, lines 64-66) (Figs. 1 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an infrared light source as taught by Chang into an eye tracking system (ETS) head up display arrangement of AAPA as modified by Yoon because the infrared light source can incorporate an optical component to assist in infrared beam forming to align with the size of the eyebox.

As to claim 5, Yoon teaches 
wherein the infrared energy from the infrared illuminators converges at a center of the eye box (infrared rays also reach driver’s face and eyes; [0039], lines 1-4) (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a combined structure of a HUD system and a driver monitoring system as taught by Yoon into an eye tracking system (ETS) head up display arrangement of AAPA as modified by Chang because the combined structure prevents driver’s front view from being blocked by a driver monitoring system.

As to claim 6, Yoon teaches   
wherein the infrared energy from the infrared illuminators is focused at a center of the eye box (infrared rays also reach driver’s face and eyes; [0039], lines 1-4) (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a combined structure of a HUD system and a driver monitoring system as taught by Yoon into an eye tracking system (ETS) head up display arrangement of AAPA as modified by Chang because the combined structure prevents driver’s front view from being blocked by a driver monitoring system.

As to claim 7, AAPA teaches further comprising 
an infrared camera positioned and configured to receive the infrared energy (the axial rays 120, 122, 124 that start from the center of the eyebox reach the center of the IR camera; [0007], lines 13-15) after the infrared energy has been reflected by the human driver’s face (the infrared light beams 123 can reflect off  a surface 124 (e.g., a face) of the user 106 and the feature of interest 116 of the user 106; col 4, lines 5-7; a reflection 126 of infrared light beams off the user 106 can be projected back to the windshield 104 and be further reflected to the image capturing system 108; col 4, lines 7-10).

As to claims 8-9 and 12-14, these claims differ from claims 1-2 and 5-7, respectively, in that claims 1-2 and 5-7 are head up display arrangement claims whereas claims 8-9 and 12-14 are method claims thereof.  Thus, claims 8-9 and 12-14 are analyzed as previously discussed with respect to claims 1-2 and 5-7 above, respectively.

5.	Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Chang as applied to in claim 1, and further in view of Yoon.

As to claim 3, AAPA, Chang and Yoon teach the arrangement of claim 1.
Chang also teaches  
wherein the emission directions of the infrared illuminators diverge from one another (the infrared light source 118 can emit a plurality of infrared light beams 123 that reflect off the windshield 104 toward the eyebox 114; col. 3, lines 64-66) (Figs. 1 and 3). 
AAPA, Chang and Yoon do not expressly teach at an angle that is greater than zero and less than sixty degrees.
 	However, such specific parameters in the diverse emission angle as recited in claim 3 will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the parameter is critical.  Absent any evidence demonstrating a patentable difference between the diverse emission angle in Chang (Figs. 1 and 3) and the claimed diverse emission angle, the determination of the optimum or workable range giving the guidance of the prior art would have been generally prima facie obvious to the skilled artisan.  Please see MPEP §2144.05 [R2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (“[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).  It is noted that the specification contains no disclosure of either the critical nature of the instant parameter or any unexpected results arising thereof.  Since applicant has not established the criticality of the specific parameters, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was to use the diverse emission angle in Chang (Figs. 1 and 3).

As to claim 4, AAPA, Chang and Yoon teach the arrangement of claim 1.
Chang also teaches  
wherein the emission directions of the infrared illuminators diverge from one another (the infrared light source 118 can emit a plurality of infrared light beams 123 that reflect off the windshield 104 toward the eyebox 114; col. 3, lines 64-66) (Figs. 1 and 3).
AAPA, Chang and Yoon do not expressly teach at an angle that is greater than one degree and less than ten degrees.
 	However, such specific parameters in the diverse emission angle as recited in claim 4 will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the parameter is critical.  Absent any evidence demonstrating a patentable difference between the diverse emission angle in Chang (Figs. 1 and 3) and the claimed diverse emission angle, the determination of the optimum or workable range giving the guidance of the prior art would have been generally prima facie obvious to the skilled artisan.  Please see MPEP §2144.05 [R2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (“[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).  It is noted that the specification contains no disclosure of either the critical nature of the instant parameter or any unexpected results arising thereof.  Since applicant has not established the criticality of the specific parameters, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was to use the diverse emission angle in Chang (Figs. 1 and 3).

As to claims 10-11, these claims differ from claims 3-4, respectively, in that claims 3-4 are head up display arrangement claims whereas claims 10-11 are method claims thereof.  Thus, claims 10-11 are analyzed as previously discussed with respect to claims 3-4 above, respectively.

6.	Claims 15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Yoon.

As to claim 15, AAPA (Fig. 1) teaches a head up display arrangement for a motor vehicle (an eye tracking system (ETS) head up display arrangement; Fig. 1), the head up display arrangement comprising: 
a picture generation unit (a picture generation unit 104) configured to emit a light field including an image (the visible axial light ray from the picture generation unit (PGU); [0007], line 9) (Fig. 1); 
a plurality of infrared illuminators (multiple IR illuminators around the camera; [0007[, lines 6-7) each configured to emit infrared energy (the emission from different IR illuminators on the same IR part 102; [0007], lines 7-8) (Fig. 1); 
a cold mirror (a cold mirror 106) positioned and configured to reflect the light field after the light field has been emitted by the picture generation unit (the picture generation unit 104), and to permit the infrared energy from each of the infrared illuminators (the different IR illuminators on the same IR part 102) to pass through the cold mirror (the cold mirror 106) (Fig. 1); and 
a second mirror (a mirror 108) positioned and configured to reflect both the light field and the infrared energy after the light field has been reflected by the cold mirror (the cold mirror 106) and after the infrared energy has passed through the cold mirror (the cold mirror 106), and before both the light field and the infrared energy have been reflected by a windshield (a windshield 112) of the motor vehicle (Fig. 1) such that a human driver (a driver) sees the image in the light field as a virtual image (a virtual image 116) that appears to be outside of the windshield (the windshield 112) when eyes of the driver are in an imaginary eye box (an eye box; [0007], line 12) (the driver can see a virtual image 116 ahead of the vehicle; [0007], lines 12-13) (Fig. 1).
	AAPA does not teach
such that the infrared energy converges after the infrared energy has been reflected by the windshield and as the infrared energy approaches a face of the human driver. 
Yoon (Figs. 1-2) teaches 
such that the infrared energy converges (infrared rays reach driver’s face and eyes; [0039], lines 1-4; Fig. 1) after the infrared energy has been reflected by the windshield (infrared rays that reach the windshield glass 10 along the optical path may be reflected according to infrared reflective characteristics of the HUD film 11 mounted on the windshield glass 10 and function as an infrared illumination; [0038], lines 1-4) and as the infrared energy approaches a face of the human driver (infrared rays reach driver’s face and eyes; [0039], lines 1-4; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a combined structure of a HUD system and a driver monitoring system as taught by Yoon into an eye tracking system (ETS) head up display arrangement of AAPA because the combined structure prevents driver’s front view from being blocked by a driver monitoring system.

As to claim 19, Yoon teaches 
wherein the infrared energy from the infrared illuminators converges at a center of the eye box (infrared rays also reach driver’s face and eyes; [0039], lines 1-4) (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a combined structure of a HUD system and a driver monitoring system as taught by Yoon into an eye tracking system (ETS) head up display arrangement of AAPA because the combined structure prevents driver’s front view from being blocked by a driver monitoring system.

As to claim 20, Yoon teaches   
wherein the infrared energy from the infrared illuminators is focused at a center of the eye box (infrared rays also reach driver’s face and eyes; [0039], lines 1-4) (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a combined structure of a HUD system and a driver monitoring system as taught by Yoon into an eye tracking system (ETS) head up display arrangement of AAPA because the combined structure prevents driver’s front view from being blocked by a driver monitoring system.

As to claim 21, AAPA teaches further comprising 
an infrared camera positioned and configured to receive the infrared energy (the axial rays 120, 122, 124 that start from the center of the eyebox reach the center of the IR camera; [0007], lines 13-15) after the infrared energy has been reflected by the human driver’s face (the infrared light beams 123 can reflect off  a surface 124 (e.g., a face) of the user 106 and the feature of interest 116 of the user 106; col 4, lines 5-7; a reflection 126 of infrared light beams off the user 106 can be projected back to the windshield 104 and be further reflected to the image capturing system 108; col 4, lines 7-10).

7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Yoon as applied to in claim 15, and further in view of Chang.

As to claim 16, AAPA and Yoon teach the arrangement of claim 15.
AAPA and Yoon do not expressly teach wherein emission directions in which the infrared illuminators emit the infrared energy diverge from one another.
Chang (Figs. 1-7) teaches 
wherein emission directions in which the infrared illuminators emit the infrared energy diverge from one another (the infrared light source 118 can emit a plurality of infrared light beams 123 that reflect off the windshield 104 toward the eyebox 114; col. 3, lines 64-66) (Figs. 1 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an infrared light source as taught by Chang into an eye tracking system (ETS) head up display arrangement of AAPA as modified by Yoon because the infrared light source can incorporate an optical component to assist in infrared beam forming to align with the size of the eyebox.

8.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Yoon as applied to in claim 16, and further in view of Chang.

As to claim 17, AAPA, Yoon and Chang teach the arrangement of claim 16.
Chang also teaches  
wherein the emission directions of the infrared illuminators diverge from one another (the infrared light source 118 can emit a plurality of infrared light beams 123 that reflect off the windshield 104 toward the eyebox 114; col. 3, lines 64-66) (Figs. 1 and 3). 
AAPA, Yoon and Chang do not expressly teach at an angle that is greater than zero and less than sixty degrees.
 	However, such specific parameters in the diverse emission angle as recited in claim 17 will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the parameter is critical.  Absent any evidence demonstrating a patentable difference between the diverse emission angle in Chang (Figs. 1 and 3) and the claimed diverse emission angle, the determination of the optimum or workable range giving the guidance of the prior art would have been generally prima facie obvious to the skilled artisan.  Please see MPEP §2144.05 [R2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (“[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).  It is noted that the specification contains no disclosure of either the critical nature of the instant parameter or any unexpected results arising thereof.  Since applicant has not established the criticality of the specific parameters, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was to use the diverse emission angle in Chang (Figs. 1 and 3).

As to claim 18, AAPA, Yoon and Chang teach the arrangement of claim 16.
Chang also teaches  
wherein the emission directions of the infrared illuminators diverge from one another (the infrared light source 118 can emit a plurality of infrared light beams 123 that reflect off the windshield 104 toward the eyebox 114; col. 3, lines 64-66) (Figs. 1 and 3).
AAPA, Yoon and Chang do not expressly teach at an angle that is greater than one degree and less than ten degrees.
 	However, such specific parameters in the diverse emission angle as recited in claim 18 will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the parameter is critical.  Absent any evidence demonstrating a patentable difference between the diverse emission angle in Chang (Figs. 1 and 3) and the claimed diverse emission angle, the determination of the optimum or workable range giving the guidance of the prior art would have been generally prima facie obvious to the skilled artisan.  Please see MPEP §2144.05 [R2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (“[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).  It is noted that the specification contains no disclosure of either the critical nature of the instant parameter or any unexpected results arising thereof.  Since applicant has not established the criticality of the specific parameters, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was to use the diverse emission angle in Chang (Figs. 1 and 3).

Response to Arguments
9.		Applicant's arguments filed on 03/22/2022 have been fully considered but they are not persuasive. 
		As to claims, 1, 8 and 15, Applicant argues that the cited references, e.g., Yoon, do not teach a limitation “wherein the infrared energy from the infrared illuminators converges while approaching the face of the human driver” of claim 1 and claim 8 and a limitation “the infrared energy converges after the infrared energy has been reflected by the windshield and as the infrared energy approaches a face of the human driver” of claim 15.  
		However, the Office respectfully disagrees.
		Yoon teaches that the infrared rays can be reflected by the reflectivity of the dichroic mirror 200 and combined along the optical path of the HUD system 100 ([0036], lines 1-3), infrared rays reaching the windshield glass 10 along the optical path may be reflected according to infrared reflective characteristics of the HUD film 11 mounted on the windshield glass 10 and function as an infrared illumination ([0038], lines 1-4), and the HUD system 100 may be configured such that the HUD information can be seen by driver’s eyes and to create a viewing angle such that infrared rays also reach driver’s face and eyes.([0039], lines 1-4).  That is, Yoon teaches that the infrared rays are combined with the HUD information along the optical path and that the combined infrared rays and the HUD information are reflected from the windshield and reach the driver’s face and eyes, i.e., converge the driver’s face and eyes (Fig. 1).
		References of AAPA, Chang, and/or Yoon have been used for dependent claims 2-7, 9-14 and 16-21. 
	Therefore, the Office maintains the rejection as recited above.

Conclusion
10.		THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
11.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWANG-SU YANG whose telephone number is (571)270-7307. The examiner can normally be reached on (571)270-7307 from Monday-Friday during 9:00AM-6:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/KWANG-SU YANG/Primary Examiner, Art Unit 2691